UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4680



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SAM WESTRY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-04-267)


Submitted:    May 31, 2006                 Decided:   June 22, 2006


Before NIEMEYER, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Robert J. Wagner,
Assistant Federal Public Defender, Richmond, Virginia, for
Appellant.   Michael Steven Dry, OFFICE OF THE UNITED STATES
ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Sam Westry was convicted, following a bench trial, of

possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g)(1) (2000). At trial, Westry's motions for judgment

of acquittal under Fed. R. Crim. P. 29 were denied.                  The district

court sentenced Westry to 180 months' imprisonment, and Westry

timely appealed.

             Westry's    appellate       counsel   has     filed    a    brief   in

accordance with Anders v. California, 386 U.S. 738 (1967), raising

one issue:    whether the Rule 29 motion was properly denied.               Westry

filed a pro se supplemental brief in which he alleges the following

points of error:       (1) the court failed to make an explicit finding

at the sentencing hearing that he is an armed career criminal; (2)

whether prior convictions may be used to enhance his sentence under

Almendarez-Torres v. United States, 523 U.S. 224 (1998); and (3)

that he did not have notice before his sentencing hearing that he

would be sentenced as an armed career criminal.                    The Government

declined to file a brief.

             In   a   bench    trial,   “the    judge    weighs    the   evidence,

determines the credibility of the witnesses, and finds the facts

. . . [and] may select among conflicting inferences to be drawn

from the testimony.”          United States v. Bales, 813 F.2d 1289, 1293

(4th Cir. 1987).        The denial of a Rule 29 motion is reviewed de

novo.   United States v. Lentz, 383 F.3d 191, 199 (4th Cir. 2004),


                                        - 2 -
cert. denied, 125 S. Ct. 1828 (2005).    Westry stipulated that the

firearm at issue had traveled in interstate commerce and that he

had previously been convicted of a felony.         As to the only

remaining element of the offense, possession of the firearm, Westry

himself testified that he removed the firearm from someone else’s

truck and put it in his own truck, where it was found when Westry

was stopped by police officers.   Viewing the evidence in the light

most favorable to the Government, we find substantial evidence

supports the verdict.     Glasser v. United States, 315 U.S. 60, 80

(1942).    Accordingly, the district court properly denied Westry's

Rule 29 motions.

           The claims raised in Westry’s pro se supplemental brief

are likewise meritless.     First, the district court adopted the

presentence report, to which no objection was lodged,* and that

report recommended sentencing Westry as an armed career criminal

under U.S. Sentencing Guidelines Manual § 4B1.4. Thus, it is clear

that the district court found the armed career criminal enhancement

applied.   Second, the Government need not allege in the indictment

or prove beyond a reasonable doubt the prior convictions upon which

a sentence is enhanced.   United States v. Cheek, 415 F.3d 349, 352-



     *
      To the extent Westry contends his counsel was ineffective for
failing to object to the prior convictions that were used to
enhance his sentence, such a claim is not properly before us on
direct appeal, but may instead be pursued in a motion pursuant to
28 U.S.C. § 2255 (2000). See United States v. Richardson, 195 F.3d
192, 198 (4th Cir. 1999).

                                - 3 -
53 (4th Cir. 2005).           Finally, Westry was not entitled to notice

prior to the enhancement of his sentence as an armed career

criminal.     See United States v. Foster, 68 F.3d 86, 89 (4th Cir.

1995).

            We have independently reviewed the entire record in this

case in accordance with Anders and have found no meritorious issues

for appeal.     We therefore affirm Westry's conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.        If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move     in    this    court    for   leave   to   withdraw     from

representation.        Counsel's motion must state that a copy thereof

was served on the client.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the    court    and     argument   would    not   aid    the

decisional process.



                                                                          AFFIRMED




                                        - 4 -